OSBORN, Chief Justice,
dissenting.
I respectfully dissent.
I do fully agree with the majority opinion that retirement benefits should be calculated as.of the date of the divorce decree and they should be based upon the rank which Mr. Ruddle had at the time of the divorce. That is the holding in Berry v. Berry, 647 S.W.2d 945 (Tex.1983), but that is not the issue now before this Court. The issue in Berry was whether the trial court made a correct disposition of retirement benefits and the formula for such division.
In the case now before this Court, we are not concerned with whether the trial court correctly divided the military retirement benefits, but with the application of the doctrine of res judicata where the judgment was final at the time these proceedings began.
The divorce decree of April 12, 1978, provided that Judith Ann Ruddle was to receive thirty-seven and one-half percent of James Ruddle’s “gross U.S. Army retirement” if, as and when received. That decree required him to pay to Judith Ann Ruddle “37V2 of the total U.S. Army retirement benefits” before deductions. All of the parties contend these provisions are unambiguous. I agree. Apparently the majority does not disagree. But, their decision does not permit the wife to recover the given percent of either “gross U.S. Army retirement” nor of “the total U.S. Army retirement.” Instead, the majority chooses to rewrite the divorce decree to provide a result mandated by Berry v. Berry, but in doing so they fail to apply the doctrine of res judicata to a judgment that became final more than ten years ago. Once that judgment became final, Judith Ann Ruddle was entitled to thirty-seven and one-half percent of the total U.S. Army retirement benefits regardless of future promotions, additional longevity pay or cost of living increases. If her benefits come from the total it makes no difference what accounts for those total benefits.
In Segrest v. Segrest, 649 S.W.2d 610 (Tex.1983), the Court said:
That the judgment may have been wrong or premised on a legal principle subsequently overruled does not affect application of res judicata. (Cases cited).
I conclude that the holding in Segrest, along with the holdings in Cook v. Cameron, 733 S.W.2d 137 (Tex.1987) and Anderson v. Anderson, 707 S.W.2d 166 (Tex.App.—Corpus Christi 1986, writ ref’d n.r.e.) mandate the granting of Appellant’s Motion for Contempt and Arrearage Judgment. In both Ex parte Hovermale, 636 S.W.2d 828 (Tex.App. — San Antonio 1982) and Ex Parte Lucher, 728 S.W.2d 823 (Tex. App. — Houston [1st Dist.] 1987), contempt *891orders were upheld where the decree required payment of a portion of the “gross” retirement benefits.